UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1205



AYODEJI O. DEMUREN; MOUSTAFA R. MOUSTAFA; DUC
THAI NGUYEN; RAMAMURTHY PRABHAKARAN,

                                            Plaintiffs - Appellants,

          versus


OLD DOMINION UNIVERSITY; ERNEST J. CROSS, JR.,
in his individual capacity; WILLIAM STANLEY,
in his individual capacity; JO ANN GORA, in
her individual capacity; WILLIAM A. DREWRY, in
his individual capacity; ROBERT L. ASH, in his
individual capacity,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-98-479-2)


Submitted:   June 22, 1999                 Decided:   August 25, 1999


Before MURNAGHAN, WILKINS, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ayodeji O. Demuren, Moustafa R. Moustafa, Duc Thai Nguyen,
Ramamurthy Prabhakaran, Appellants Pro Se. Guy Winston Horsley,
Jr., Assistant Attorney General, Margaret Alice Browne, William
Eugene Thro, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia; Patrick B. Kelly, OLD DOMINION UNIVERSITY, Norfolk,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court’s order granting Defen-

dants summary judgment in their employment discrimination action.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm substantially on

the reasoning of the district court.   See Demuren v. Old Dominion

Univ., No. CA-98-479-2 (E.D. Va., Jan. 12, 1999). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED



                                  2